         Case 20-40133-acs                  Doc 1         Filed 02/20/20            Entered 02/20/20 19:58:42                  Page 1 of 20

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
    Western
 ____________________              Kentucky
                      District of _________________
                                       (State)
                                                            11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                           Hartshorne Holdings, LLC
                                           ______________________________________________________________________________________________________




2.   All other names debtor used            N/A
                                           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer              4 ___
                                           ___ 6 – ___
                                                   2 ___
                                                       3 8___ ___
                                                              3 9___ 4___ 8___
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                           73         Whobry Road
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            Rumsey                    KY      42371
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                             McLean County
                                           ______________________________________________
                                           County                                                        1500 State Highway
                                                                                                        _______________________________________________
                                                                                                        Number     Street

                                                                                                         138 West
                                                                                                        _______________________________________________

                                                                                                         Rumsey                  KY         42371
                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                ____________________________________________________________________________________________________


                                           X Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           
6.   Type of debtor
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
            Case 20-40133-acs            Doc 1         Filed 02/20/20            Entered 02/20/20 19:58:42                    Page 2 of 20

Debtor           Hartshorne Holdings, LLC
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         X None of the above
                                         

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                            2 ___
                                            ___ 1 ___
                                                   2 ___
                                                      1

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         X Chapter 11. Check all that apply:
                                         
                                                         Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                             4/01/22 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases        X No
                                         
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an             X Yes.
                                                          See Rider I
                                                   Debtor _____________________________________________                Affiliate
                                                                                                        Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
          Case 20-40133-acs            Doc 1        Filed 02/20/20             Entered 02/20/20 19:58:42                     Page 3 of 20

Debtor          Hartshorne Holdings, LLC
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       X Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      X No
                                       
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                  X Funds will be available for distribution to unsecured creditors.
                                       
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                       
                                       x 1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000              
                                                                        x $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
         Case 20-40133-acs               Doc 1            Filed 02/20/20              Entered 02/20/20 19:58:42                     Page 4 of 20


Debtor         Hartshorne Holdings, LLC                                                          Case number cif
             Name



                                        ❑     $0-$50,000                      ❑ $1,000,001-$10 million                   ❑   $500,000,001-$1 billion
~s. Estimated liabilities               ❑     $50,001-$100,000                ❑ $10,000,001-$50 million                  ❑   $1,000,000,001-$10 billion
                                        ❑     $100,001-$500,000               ~ $50,000,001-$100 million                 ❑   $10,000,000,001-$50 billion
                                        ❑     $500,001-$1 million             ❑ $100,000,001-$500 million                ❑   More than $50 billion




           Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        ■     The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of
                                              petition.
    debtor

                                        a     I have been authorized to file this petition on behalf of the debtor.

                                        ■     I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.


                                            declare under penalty of perjury that the foregoing is true and correct.
                                                            02/20/2020
                                              Executed on


                                        X ~
                                                            MM / DD / YYY

                                                             ~`~`~''                                        David Gay
                                              Signature of authorized representative of debtor            Printed name

                                              Title    President




                                                                                    ~//                                            /
ia. Signature of attorney               X                            '~           ~ G~_                   date        ZL Z a l 20.~ j~
                                               Signature of attorney for debtor                                       MM / DD / YYYY


                                               Edward M. King
                                              Printed name
                                               Frost Brown Todd LLC
                                              Firm name
                                               400 West Market Street, Suite 3200
                                              Number      Street
                                               Louisville                                                       KY                40202
                                              Citv                                                            State           ZIP Code

                                               (502) 589-5400                                                  tking@fbtlaw.com
                                              Contact phone                                                   Email address


                                                    ~~~~j~                                                      KY
                                              Bar number                                                      State




  Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 4
Case 20-40133-acs          Doc 1   Filed 02/20/20   Entered 02/20/20 19:58:42        Page 5 of 20




                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF KENTUCKY
                              (Owensboro Division)
In re:                                 )    Chapter 11
                                       )
Hartshorne Holdings, LLC,              )    Case No.
                                       )
                      Debtor.          )    (Joint Administration Requested)

                                             RIDER I

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for the Western District of Kentucky for relief under
chapter 11 of title 11 of the United States Code. The Debtors will move for joint administration of
these cases under the case number assigned to the case of Hartshorne Holdings, LLC.

                Hartshorne Holdings, LLC

                Hartshorne Mining, LLC

                Hartshorne Mining Group, LLC

                Hartshorne Land, LLC




010-8964-3079/1/AMERICAS
Case 20-40133-acs            Doc 1      Filed 02/20/20   Entered 02/20/20 19:58:42     Page 6 of 20




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF KENTUCKY
                                          (Owensboro)

In re:                                               )     Chapter 11
                                                     )
Hartshorne Holdings, LLC,                            )     Case No. 20-
                                                     )
                              Debtor.                )     (Joint Administration Requested)

                              CORPORATE OWNERSHIP STATEMENT

        Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                           Member                              Approximate Percentage

 HCM Resources Pty. Ltd.                                                  100%




010-8965-8201/1/AMERICAS
Case 20-40133-acs          Doc 1      Filed 02/20/20        Entered 02/20/20 19:58:42          Page 7 of 20




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                  (Owensboro Division)

    In re:                                             )       Chapter 11
                                                       )
    Hartshorne Holdings, LLC, et al.,                  )       Case No. 20-
                                                       )
                          Debtors.1                    )       (Joint Administration Requested)

                         CONSOLIDATED LIST OF CREDITORS
                     HOLDING THE 30 LARGEST UNSECURED CLAIMS

         As of the date hereof, the above-captioned debtors and debtors in possession (collectively,
the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”). The following is a consolidated list of the Debtors’ creditors
holding the thirty largest unsecured claims (the “Creditor List”) based on the Debtors’ unaudited
books and records as of February 19, 2020. The list is prepared in accordance with Fed. R. Bankr.
P. 1007(d) for filing in these chapter 11 cases.
         The Creditor List does not include (i) persons who come within the definition of “insider”
set forth in section 101(31) of the Bankruptcy Code or (ii) secured creditors, unless the value of
the collateral is such that the unsecured deficiency places the creditor among the holders of the
thirty largest unsecured claims. The information contained herein does not constitute a waiver of
the Debtors’ right to contest the validity, priority, or amount of any claim at a later date.

         NAME OF CREDITOR AND                              NATURE        INDICATE IF          AMOUNT OF
         COMPLETE MAILING ADDRESS                          OF CLAIM        CLAIM IS             CLAIM
                                                                        CONTINGENT,
                                                                       UNLIQUIDATED,          (If Secured, also
                                                                        DISPUTED, OR            state value of
                                                                         SUBJECT TO                security)
                                                                            SETOFF

    1    Fricke Management & Contracting, Inc.              Trade
         Attn: Legal Dept
         PO Box 1556                                                                             $695,628.51
         Murphysboro, IL 62966
         info@frickemanagement.com
    2    Minova USA, Inc.                                   Trade
         Attn: Legal Dept
         150 Summer Court                                                                        $508,239.25
         Georgetown, KY 40324
         enquiries@minovaglobal.com
1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
are as follows: Hartshorne Holdings, LLC (3948); Hartshorne Mining Group, LLC (0063); Hartshorne Mining,
LLC (1941) and Hartshorne Land, LLC (5582). The Debtors’ headquarters are located at 373 Whobry Road,
Rumsey, Kentucky 42371.
Case 20-40133-acs          Doc 1   Filed 02/20/20    Entered 02/20/20 19:58:42    Page 8 of 20




      NAME OF CREDITOR AND                          NATURE       INDICATE IF     AMOUNT OF
      COMPLETE MAILING ADDRESS                      OF CLAIM       CLAIM IS        CLAIM
                                                                CONTINGENT,
                                                               UNLIQUIDATED,     (If Secured, also
                                                                DISPUTED, OR       state value of
                                                                 SUBJECT TO           security)
                                                                    SETOFF

 3    Envision Contractors, LLC                      Trade
      Attn: Legal Dept
                                                                                    $506,545.96
      2960 Fairview Drive
      Owensboro, KY 42303
 4    Home Oil & Gas Company, Inc.                   Trade
      Attn: Legal Dept
      300 Atkinson Street                                                           $184,594.36
      Henderson, KY 42420
      info@homeoilinc.com
 5    Joy Global Underground Mining LLC              Trade
      Attn: Legal Dept
                                                                                    $177,791.49
      PO Box 504794
      St. Louis, MO 63150-4794
 6    Carroll Engineering Co                         Trade
      Attn: Legal Dept
                                                                                    $142,623.88
      PO Box 741245
      Atlanta, GA 30384-1245
 7    United Central                                 Trade
      Attn: Henry Looney
      PO Box 743849                                                                 $136,448.51
      Atlanta, GA 30374-3849
      henry.looney@unitedcentral.net
 8    Mine and Mill Supply Company, LLC              Trade
      Attn: Legal Dept
      PO Box 189                                                                    $128,848.86
      Dawson Springs, KY 42408
      BCEady@minemill.com
 9    Kenergy Corporation                            Trade
      PO Box 18                                                                     $119,685.41
      Henderson, KY 42419
10    Nalco Company LLC                              Trade
      Attn: Tom Haffner
      PO Box 70716                                                                  $115,303.11
      Chicago, IL 60673-0716
      tkhaffner@nalco.com
11    Trey K Mining & Electric, Inc.                 Trade
      Attn: Legal Dept
                                                                                    $114,124.46
      PO Box 235
      Kimper, KY 41539


                                                2
010-8984-2714/2/AMERICAS
Case 20-40133-acs          Doc 1   Filed 02/20/20    Entered 02/20/20 19:58:42    Page 9 of 20




      NAME OF CREDITOR AND                          NATURE       INDICATE IF     AMOUNT OF
      COMPLETE MAILING ADDRESS                      OF CLAIM       CLAIM IS        CLAIM
                                                                CONTINGENT,
                                                               UNLIQUIDATED,     (If Secured, also
                                                                DISPUTED, OR       state value of
                                                                 SUBJECT TO           security)
                                                                    SETOFF

12    Special Mine Services, Inc.                    Trade
      Attn: Legal Dept
      PO Box 188                                                                    $105,520.98
      West Frankfort, IL 62896
      smsconnectors@aol.com
13    Royal Brass & Hose                             Trade
      Attn: Van Kinslow, Matt Pahde
      PO Box 51468
                                                                                    $105,146.64
      Knoxville, TN 37950
      van.kinslow@royalbrassandhose.com
      matt.pahde@royalbrassandhose.com
14    Custom Staffing Services                       Trade
      Attn: Legal Dept
                                                                                     $95,218.35
      1820 N Green River Road
      Evansville, IN 47715
15    Strata Safety Products LLC                     Trade
      Attn: Legal Dept
                                                                                     $91,886.78
      PO Box 930228
      Atlanta, GA 31193-0228
16    Woodruff Supply Co. Inc.                       Trade
      Attn: Legal Dept
      PO Box 426                                                                     $91,475.34
      Madisonville, KY 42431
      ddugger@woodruffsupply.biz
17    Wallace Electrical Systems, LLC                Trade
      Attn: Legal Dept
                                                                                     $89,932.97
      2853 Ken Gray Blvd, Suite 4
      West Frankfort, IL 62896
18    American River Transportation Co               Trade
      (ARTCO)
      Attn: Legal Dept                                                               $79,023.69
      PO Box 92572
      Chicago, IL 60675-2572
19    West River Conveyors & Machinery Co.           Trade
      Attn: Legal Dept
                                                                                     $77,838.44
      8936 Dismal River Road
      Oakwood, VA 42631




                                                3
010-8984-2714/2/AMERICAS
Case 20-40133-acs           Doc 1   Filed 02/20/20       Entered 02/20/20 19:58:42   Page 10 of 20




       NAME OF CREDITOR AND                              NATURE       INDICATE IF    AMOUNT OF
       COMPLETE MAILING ADDRESS                          OF CLAIM       CLAIM IS       CLAIM
                                                                     CONTINGENT,
                                                                    UNLIQUIDATED,    (If Secured, also
                                                                     DISPUTED, OR      state value of
                                                                      SUBJECT TO          security)
                                                                         SETOFF

 20    H&G Limestone Products LLC                         Trade
       Attn: Legal Dept
                                                                                         $77,350.00
       639 IL Route 146 East
       Elizabethtown, IL 62931
 21    Deloitte & Touche LLP                              Trade
       Attn: Dan Berner
       PO Box 844708                                                                     $74,658.00
       Dallas, TX 75284-4708
       dberner@deloitte.com
 22    Southern Pride Drilling, LLC                       Trade
       Attn: Legal Dept
                                                                                         $70,234.50
       PO Box 18266
       Evansville, IN 47719
 23    Cherokee Resources, Inc. dba Star                  Trade
       Services
                                                                                         $58,005.66
       PO Box 783
       Skelton, WV 25919
 24    Dapco, Inc.                                        Trade
       Attn: Legal Dept
       11500 Nebo Road                                                                   $51,513.27
       Nebo, KY 42441
       dkey@hughes.net
 25    CE Martin Heirs                                    Trade
       Attn: Legal Dept
                                                                                         $50,000.00
       PO Box 506
       Greenville, KY 42345
 26    Kentucky Rivers Wood Products, LLC                 Trade
       Attn: Legal Dept
                                                                                         $49,798.40
       760 Fergusontown Rd.
       Dawson Springs, KY 42408
 27    Nasdaq Stock Market LLC                            Trade
       Attn: Legal Dept
                                                                                         $43,000.00
       PO Box 780700
       Philadelphia, PA 19178-0700
 28    Purvis Industries (The Mine Supply)                Trade
       Attn: Legal Dept
                                                                                         $42,696.00
       10500 Stemmons Freeway
       Dallas, TX 75220



                                                     4
 010-8984-2714/2/AMERICAS
Case 20-40133-acs           Doc 1   Filed 02/20/20       Entered 02/20/20 19:58:42   Page 11 of 20




       NAME OF CREDITOR AND                              NATURE        INDICATE IF   AMOUNT OF
       COMPLETE MAILING ADDRESS                          OF CLAIM        CLAIM IS      CLAIM
                                                                      CONTINGENT,
                                                                     UNLIQUIDATED,   (If Secured, also
                                                                      DISPUTED, OR     state value of
                                                                       SUBJECT TO         security)
                                                                          SETOFF

 29    James C Bickett                                   Royalties
       Bickett Agri Center
                                                                                         $42,344.01
       10391 State Route 175 N.
       Central City KY 42330
 30    Richwood Industries, Inc.                          Trade
       707 7th Street West
                                                                                         $39,633.14
       Huntington WV 25704
       United States




                                                     5
 010-8984-2714/2/AMERICAS
        Case 20-40133-acs                    Doc 1      Filed 02/20/20              Entered 02/20/20 19:58:42              Page 12 of 20



 Debtor Name        Hartshorne Holdings, LLC

 United States Bankruptcy Court for the:     WeSteffl              District of Kentucky
                                                                              (State)
 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                   12/15

An individual who is authorized to act on behalf of anon-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



          am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

          have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


         ❑     Schedule A/8: Assets—Real and Personal Property (Official Form 206A/B)

         ❑     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ❑     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ❑     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ❑     Schedule H: Codebtors (Official Form 206H)

         ❑     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

         ❑ Amended Schedule


               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Nof Insiders (Official Form 204)


               Other document that requires a declaration    Corporate Ownership statement




          declare under penalty of perjury that the foregoing is true and c     ect.
                                                                                         r

        Executed on         O 2 ~ 2~ ~ 2 d                  x                I
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  David Gay
                                                                Printed name

                                                                President
                                                                Position or relationship to debtor



Official Form 202                            Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 20-40133-acs             Doc 1   Filed 02/20/20   Entered 02/20/20 19:58:42     Page 13 of 20




                            WRITTEN CONSENT OF THE SOLE MEMBER OF

                                      HARTSHORNE HOLDINGS, LLC

                                           February 20, 2020

 Effective as of the date written above, the undersigned, being the sole member (the “Member”) of
 Hartshorne Holdings, LLC, a Delaware limited liability company (the “Company”), hereby
 consents to taking of the following actions and hereby adopts the following resolutions by written
 consent pursuant to the Company’s operating company agreement and pursuant to the Limited
 Liability Company Act of the State of Delaware:

         WHEREAS, the Company has been investigating strategic alternatives for addressing
 the liquidity needs of the Company and its affiliates, reorganizing their business, and maximizing
 the value of the assets of the Company and its affiliates;

         WHEREAS, upon the advice of counsel and other professional advisors, the Member has
 determined that it is in the best interests of the Company, the Company’s creditors, and other
 interested parties to commence a case under chapter 11 of title 11 of the United States Code (the
 “Bankruptcy Code”) and to take certain other actions to maximize the value of their assets;

          NOW, THEREFORE, BE IT RESOLVED AS FOLLOWS:

                                      Chapter 11 Bankruptcy Cases

        RESOLVED, that in the judgment of the Member, it is desirable and in the best interests
 of the Company, and the Company’s creditors, equity holders, and other interested parties, that
 the Company file a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
 United States Bankruptcy Court for the Western District of Kentucky (the “Court”);

         RESOLVED, that the Member and each officer of the Company (each, an “Authorized
 Party”) is hereby authorized and directed to take, in each case with the advice of counsel and the
 Company’s other advisors, (a) any and all actions necessary or appropriate to prepare for and
 cause such filings to occur, including, without limitation, by causing the preparation, execution,
 verification, and/or filing of all petitions, schedules, statements, lists, “first day” motions and
 applications, and other necessary or appropriate pleadings or papers, and (b) any and all other
 necessary or appropriate actions in furtherance of commencing a bankruptcy case (the
 “Bankruptcy Case”), obtaining necessary or appropriate relief from the Court, and/or otherwise
 transitioning into operating under chapter 11 and any other relevant provisions the Bankruptcy
 Code;

                                        Retention of Professionals

        RESOLVED, that, subject to the Court’s approval, the law firm of Squire Paton Boggs
 (US) LLP (“SPB”) is hereby retained on the terms set forth in SPB’s Engagement Letter, dated
 January 13, 2020 (as may be amended or modified from time to time) to serve as the Company’s
 primary bankruptcy and restructuring counsel in connection with the Bankruptcy Case and to



 010-8963-1177/3/AMERICAS
Case 20-40133-acs           Doc 1   Filed 02/20/20    Entered 02/20/20 19:58:42     Page 14 of 20




 advise and assist the Company with respect to all aspects of the Bankruptcy Case, including,
 without limitation, (a) preparing and filing all necessary or appropriate documents to commence
 the Bankruptcy Case, (b) obtaining necessary or appropriate relief from the Court, (c) operating
 under chapter 11 and other relevant provisions of the Bankruptcy Code, and (d) otherwise
 performing its duties as a debtor and debtor-in-possession;

        RESOLVED, that the Company is hereby authorized and directed to continue to
 periodically replenish, as required and as approved by the Court, the retainer in the amount of
 $150,000 previously paid to SPB on account of the services rendered or to be rendered by it;

         RESOLVED, that Frost Brown Todd LLC (“FBT”) is hereby retained on the terms set
 forth in its Engagement Letter, dated February 3, 2020, (and as may be amended, restated or
 modified from time to time) to serve as the Company’s local bankruptcy and restructuring
 counsel;

        RESOLVED, that the Company is hereby authorized and directed to continue to
 periodically replenish, as required and as approved by the Court, the retainer in the amount of
 $85,000 previously paid to FBT on account of the services rendered or to be rendered by it;

        RESOLVED, that, subject to the Court’s approval, FTI Consulting, Inc. (“FTI”) is
 hereby retained on the terms set forth in its Engagement Letter, dated January 15, 2020, (as may
 be amended or modified from time to time) to serve as the Company’s financial advisor in the
 Bankruptcy Case;

        RESOLVED, that the Company is hereby authorized and directed to continue to
 periodically replenish, as required and as approved by the Court, the retainer in the amount of
 $150,000 previously paid to FTI on account of the services rendered or to be rendered by it;

         RESOLVED, that Bertrand Troiano of FTI is retained and appointed as chief
 restructuring officer of the Company;

         RESOLVED, that, subject to the Court’s approval, Bankruptcy Management Solutions,
 Inc. d/b/a Stretto (“Stretto”) is hereby retained on the terms set forth in its Engagement Letter,
 dated January 30, 2020, (as may be amended or modified from time to time) to serve as the
 Company’s claims, noticing, solicitation, balloting, and/or tabulation agent for the Company in
 the Bankruptcy Case;

        RESOLVED, that the Company is hereby authorized and directed to continue to
 periodically replenish, as required and as approved by the Court, the retainer in the amount of
 $25,000 previously paid to Stretto on account of the services rendered or to be rendered by it;

         RESOLVED, that, subject to the Court’s approval, Perella Weinberg Partners LP
 (“Perella”) is hereby retained on the terms set forth in its Engagement Letter, effective as of
 January 24, 2020 (as may be amended or modified from time to time) to serve as the Company’s
 investment banker in the Bankruptcy Case;




                                                -2-
 010-8963-1177/3/AMERICAS
Case 20-40133-acs           Doc 1    Filed 02/20/20     Entered 02/20/20 19:58:42     Page 15 of 20




                      Use of Cash Collateral and Debtor-In-Possession Financing

        RESOLVED, that the Company, by and through any Authorized Party, is hereby
 authorized and instructed to make such arrangements and take such actions as it deems necessary
 or proper for the Company to use cash collateral as a debtor-in-possession under chapter 11 of
 the Bankruptcy Code;

         RESOLVED, that the Company, by and through any Authorized Party, is hereby
 authorized and instructed to make such arrangements and take such actions as it deems necessary
 or proper, including executing any necessary loan documents, for the Company to borrow funds
 on a senior secured basis, subject to certain existing liens, as a debtor-in-possession and to enter
 into a post-petition secured loan agreement to be funded by Equity Trustees Limited as Trustee
 of the Tribeca Global Natural Resources Credit Fund and Tribeca Global Natural Resources
 Credit Master Fund, as debtor-in-possession lenders, in the maximum original principal amount
 of $7.5 million at an interest rate of 10% per annum;

                                    Other Bankruptcy Authorizations

         RESOLVED, that the Company and each Authorized Party is authorized and empowered
 to (a) take or cause to be taken any and all further action(s), (b) engage other professionals,
 (c) execute and deliver further documents and instruments, and (d) pay fees and expenses, all as
 such parties deem necessary or appropriate in order to fully carry out the intent and accomplish
 the purposes of these resolutions;

         RESOLVED, that any and all past actions previously taken by the officers and/or
 directors of the Company in the name or otherwise on behalf of the Company with respect to the
 commencement of the Bankruptcy Case or otherwise in furtherance of any or all of these
 resolutions are hereby ratified, confirmed, and approved; and

        RESOLVED, that these resolutions may be executed by facsimile, telecopy or other
 reproduction method, and such execution shall be considered valid, binding, and effective for all
 purposes.




                                    [Signatures on the following page]




                                                  -3-
 010-8963-1177/3/AMERICAS
Case 20-40133-acs   Doc 1   Filed 02/20/20   Entered 02/20/20 19:58:42   Page 16 of 20
Case 20-40133-acs            Doc 1   Filed 02/20/20   Entered 02/20/20 19:58:42      Page 17 of 20




                            RESOLUTIONS OF THE BOARD OF MANAGERS

                                     HARTSHORNE HOLDINGS, LLC

                                          February 20, 2020

 Effective as of the date written above, the undersigned members of the board of managers (the
 "Board") of Hartshorne Holdings, LLC, a Delaware limited liability company, (the "Company"),
 hereby consent to taking of the following actions and hereby adopt the following resolutions by
 unanimous written consent pursuant to the Company's operating agreement and in accordance with
 the Limited Liability Company Act of the State of Delaware:

         WHEREAS, the Company has been investigating strategic alternatives for addressing
 the liquidity needs of the Company and its affiliates, reorganizing their business, and maximizing
 the value of the assets of the Company and its affiliates; and

         WHEREAS, upon the advice of counsel and other professional advisors, the Board has
 determined that it is in the best interests of the Company, the Company's creditors, and other
 interested parties to commence, and to cause its wholly owned subsidiary, Hartshorne Mining
 Group, LLC, a Delaware limited liability company (“Hartshorne”), to commence, a case under
 chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") and to take certain other
 actions to maximize the value of their assets.

          NOW, THEREFORE, BE IT RESOLVED AS FOLLOWS:

                                     Chapter 11 Bankruptcy Cases

         RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of
 the Company, and the Company's creditors, equity holders, and other interested parties, that the
 Company file, and cause its direct subsidiary, Hartshorne, to file a voluntary petition for relief
 under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Western
 District of Kentucky (the “Court”);

         RESOLVED, that each member of the Board and each officer of the Company (each, an
 "Authorized Party") is hereby authorized and directed to take, in each case with the advice of
 counsel and the Company's other advisors, (a) any and all actions necessary or appropriate to
 prepare for and cause such filings to occur, including, without limitation, by causing the
 preparation, execution, verification, and/or filing of all petitions, schedules, statements, lists,
 "first day" motions and applications, and other necessary or appropriate pleadings or papers, and
 (b) any and all other necessary or appropriate actions in furtherance of commencing a bankruptcy
 case (the "Bankruptcy Case"), obtaining necessary or appropriate relief from the Court, and/or
 otherwise transitioning into operating under chapter 11 and any other relevant provisions the
 Bankruptcy Code;




 010-8963-1083/3/AMERICAS
Case 20-40133-acs           Doc 1   Filed 02/20/20     Entered 02/20/20 19:58:42    Page 18 of 20




                                      Retention of Professionals

        RESOLVED, that, subject to the Court’s approval, the law firm of Squire Paton Boggs
 (US) LLP (“SPB”) is hereby retained on the terms set forth in SPB’s Engagement Letter, dated
 January 13, 2020 (as may be amended or modified from time to time) to serve as the Company’s
 primary bankruptcy and restructuring counsel in connection with the Bankruptcy Case and to
 advise and assist the Company with respect to all aspects of the Bankruptcy Case, including,
 without limitation, (a) preparing and filing all necessary or appropriate documents to commence
 the Bankruptcy Case, (b) obtaining necessary or appropriate relief from the Court, (c) operating
 under chapter 11 and other relevant provisions of the Bankruptcy Code, and (d) otherwise
 performing its duties as a debtor and debtor-in-possession;

        RESOLVED, that the Company is hereby authorized and directed to continue to
 periodically replenish, as required and as approved by the Court, the retainer in the amount of
 $150,000 previously paid to SPB on account of the services rendered or to be rendered by it;

         RESOLVED, that Frost Brown Todd LLC (“FBT”) is hereby retained on the terms set
 forth in its Engagement Letter, dated February 3, 2020, (and as may be amended, restated or
 modified from time to time) to serve as the Company’s local bankruptcy and restructuring
 counsel;

        RESOLVED, that the Company is hereby authorized and directed to continue to
 periodically replenish, as required and as approved by the Court, the retainer in the amount of
 $85,000 previously paid to FBT on account of the services rendered or to be rendered by it;

        RESOLVED, that, subject to the Court’s approval, FTI Consulting, Inc. (“FTI”) is
 hereby retained on the terms set forth in its Engagement Letter, dated January 15, 2020, (as may
 be amended or modified from time to time) to serve as the Company’s financial advisor in the
 Bankruptcy Case;

        RESOLVED, that the Company is hereby authorized and directed to continue to
 periodically replenish, as required and as approved by the Court, the retainer in the amount of
 $150,000 previously paid to FTI on account of the services rendered or to be rendered by it;

         RESOLVED, that Bertrand Troiano of FTI is retained and appointed as chief
 restructuring officer of the Company;

         RESOLVED, that, subject to the Court’s approval, Bankruptcy Management Solutions,
 Inc. d/b/a Stretto (“Stretto”) is hereby retained on the terms set forth in its Engagement Letter,
 dated January 30, 2020, (as may be amended or modified from time to time) to serve as the
 Company’s claims, noticing, solicitation, balloting, and/or tabulation agent for the Company in
 the Bankruptcy Case;

        RESOLVED, that the Company is hereby authorized and directed to continue to
 periodically replenish, as required and as approved by the Court, the retainer in the amount of
 $25,000 previously paid to Stretto on account of the services rendered or to be rendered by it;



                                                 -2-
 010-8963-1083/3/AMERICAS
Case 20-40133-acs           Doc 1    Filed 02/20/20    Entered 02/20/20 19:58:42      Page 19 of 20




         RESOLVED, that, subject to the Court’s approval, Perella Weinberg Partners LP
 (“Perella”) is hereby retained on the terms set forth in its Engagement Letter, effective as of
 January 24, 2020 (as may be amended or modified from time to time) to serve as the Company’s
 investment banker in the Bankruptcy Case;

                      Use of Cash Collateral and Debtor-In-Possession Financing

        RESOLVED, that the Company, by and through any Authorized Party, is hereby
 authorized and instructed to make such arrangements and take such actions as it deems necessary
 or proper for the Company to use cash collateral as a debtor-in-possession under chapter 11 of
 the Bankruptcy Code;

         RESOLVED, that the Company, by and through any Authorized Party, is hereby
 authorized and instructed to make such arrangements and take such actions as it deems necessary
 or proper, including executing any necessary loan documents, for the Company to borrow funds
 on a senior secured basis, subject to certain existing liens, as a debtor-in-possession and to enter
 into a post-petition secured loan agreement to be funded by Equity Trustees Limited as Trustee
 of the Tribeca Global Natural Resources Credit Fund and Tribeca Global Natural Resources
 Credit Master Fund, as debtor-in-possession lenders, in the maximum original principal amount
 of $7.5 million at an interest rate of 10% per annum;

                                    Other Bankruptcy Authorizations

         RESOLVED, that the Company and each Authorized Party is authorized and empowered
 to (a) take or cause to be taken any and all further action(s), (b) engage other professionals,
 (c) execute and deliver further documents and instruments, and (d) pay fees and expenses, all as
 such parties deem necessary or appropriate in order to fully carry out the intent and to
 accomplish the purposes of these resolutions;

         RESOLVED, that the Company and each Authorized Party shall take all necessary or
 appropriate actions to cause Hartshorne to commence its own respective bankruptcy cases and to
 take all necessary or appropriate actions in furtherance thereof and in furtherance of obtaining
 necessary or appropriate relief in any such bankruptcy case;

         RESOLVED, that any and all past actions previously taken by the officers and/or
 directors of the Company in the name or otherwise on behalf of the Company with respect to the
 commencement of the Bankruptcy Case or otherwise in furtherance of any or all of these
 resolutions are hereby ratified, confirmed, and approved; and

        RESOLVED, that these resolutions may be executed by facsimile, telecopy or other
 reproduction method, and such execution shall be considered valid, binding, and effective for all
 purposes.




                                                 -3-
 010-8963-1083/3/AMERICAS
Case 20-40133-acs   Doc 1   Filed 02/20/20   Entered 02/20/20 19:58:42   Page 20 of 20
